Title: To Benjamin Franklin from Samuel Potts, 15 February 1773
From: Potts, Samuel
To: Franklin, Benjamin


Dear Sir
Genl. Post Office Monday 15 Febry. [1773]
I am very sorry as you have had the trouble of writing your Letters to acquaint you that we have no North American Boat on this side, consequently your Letters could not be forwarded as no mail was made up last Saturday night for New York. This Office does not supply the Post Boys with Horns, they are purchased by themselves, but I beleive the best place to get them is in Crooked Lane. I am with Truth Dear Sir Your Most Obedient and Humble Servant
Sam Potts
